Citation Nr: 0212895	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  93-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury with postoperative chondromalacia, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1966 to September 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
in June 1995, the Board denied the veteran's claim for an 
evaluation in excess of 10 percent for residuals of a left 
knee injury with postoperative chondromalacia, and that 
following the veteran's timely appeal of the decision, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") entered an Order in April 1996 
which vacated the Board's decision as to that claim and 
remanded the case for further development.  In July 1996 and 
again in August 2000, the Board remanded the veteran's claim 
for procedural considerations and additional medical 
development, and in addition to temporary 100 percent 
evaluations for convalescence, the veteran's left knee 
disability was increased to 20 percent, effective from July 
16, 2001 to July 9, 2002, and from September 1, 2002.  The 
veteran has continued his appeal. 


REMAND

In September 2001, the veteran submitted a Department of 
Veterans Affairs (VA) Form 9, in which the veteran requested 
a hearing before a Member of the Board at the regional office 
(RO).  The record does not reflect that any effort was made 
to afford the appellant with the hearing requested in his 
September 2001 Form 9.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in Muskogee, Oklahoma, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 2002); 38 C.F.R. §§ 19.75, 
20.704 (2001). 


Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




